— In a proceeding for the production of transcripts of testimony before a certain Grand Jury and for the production of exhibits submitted to that Grand Jury, for use in a private, civil action, petitioner appeals from an order of the Supreme Court, Richmond County, entered March 18, 1977, which denied the application. Order affirmed, with one bill of $50 costs and disbursements payable jointly to respondents (see People v Di Napoli, 27 NY2d 229; Albert v Zahner’s Sales Co., 51 AD2d 541). We understand that the District Attorney has agreed to return the exhibits to their owners. Hopkins, J. P., Margett, Suozzi and Mollen, JJ., concur.